Reed, J.,
delivered the opinion of the court.
Appellant filed his bill for divorce against appellee on the sole ground of desertion. Appellee answered, making a general denial, and stating that she had four children by *5her marriage with appellant, the eldest of which was then only six years old, that appellant had left her and his little children in destitute circumstances, and that she was supporting herself and children out of her earnings of about six dollars per week. The court rendered a decree granting a divorce, and ordered appellant to pay the sum of fifty dollars as alimony pendente lite and’ twenty dollars per month as permanent alimony. Later, appellee petitioned the court, stating that appellant had failed to make the payments of the alimony, and asking" the court to adjudge him in contempt, and require him to furnish security for the payments. The court entered an order in accordance with the petition. Appellant then moved the court to vacate and annul the decree of the court allowing the alimony, and appealed to this court from the action of the chancery court in awarding appellee alimony in the original decree for divorce.
The contention of appellant is that the court could not allow the appellee, the wife, alimony in a decree sustaining a bill for divorce filed by appellant, the husband.
It is provided in our statute (section 1673, Code of 1906) that “when a divorce shall be decreed from the bonds of matrimony the court may, in its discretion, having regard to the circumstances of the parties and the n ature of the case as may seem equitable and just, make all orders touching . . . the maintenance and alimony of the wife, or any allowance to be made to her.” The court by the same statute is authorized to “change the decree and make from time to time such new decree as the case may require.” The court is also authorized to require sureties for the payment, of the alimony allowed. It lias been stated as a general rule that alimony will not be allowed the wife unless the decree for divorce is in her favor. The rule, however, has been modified in many instances. In 14 Cyc. 767, it is said: “In many jurisdictions, however, the general rule has been modified by statutes expressly or impliedly providing that permanent ali*6mony may be awarded in favor of the wife although a decree has been rendered against her. ” On page 768 of the same volume it is said that if “the husband was at fault and materially contributed to his wife’s desertion, or other misconduct, he may be required to provide for her support although he obtains a divorce from her.”
It is the general rule that the matter of awarding permanent alimony as well as temporary alimony is within the sound discretion of the court, and is not subject to revision and correction on appeal, unless it is erroneous on its face, or unjust to either party, or oppressive. 14 Cyc. 769. It has been decided that a wife, though not entitled to a divorce, may have alimony when a divorce is decreed against her. Coon v. Coon, 26 Ind. 189; Hedrick v. Hedrick, 28 Ind. 291. The statute upon which the Indiana cases are based provides that ‘ ‘ the court shall make such decree for alimony in all cases contemplated by this act as the circumstances of the case shall render just and proper.” Our statute is as broad in its scope. In the case of Graves v. Graves, 108 Mass. 314, in which it was decided that alimony may be awarded to the wife upon granting to the husband a divorce for her fault, the court in discussing the subject said: “The question whether she or her husband was the guilty party is doubtless an element, and an important element, in determining whether alimony should be awarded to he.r, but it is not conclusive. She may have been guilty of such a breach of the marriage obligation as to entitle her husband to a divorce; and yet it may not be just, if her husband is comparatively rich or capable of earning money, and she is poor or weak, that she should be turned out into the world without any means of livelihood but her own exertions. The questions whether she should be allowed any alimony, and of the amount of such allowance, are, in every case falling within the enumeration of the statute, whether she is the party offending or the party injured, within the discretion of the court, upon a consideration of all *7the circumstances of the case. Such has been the construction always given to our statutes by the justices of this court, and to similar statutes by the courts of other states, whenever the powers of the court to grant alimony were not clearly limited by the legislature to the case of a divorce in favor of the wife”—citing Sheafe v. Sheafe, 4 Foster (24 N. H.), 564; Sheafe v. Laighton, 36 N. H. 240.
It seems that in the Massachusetts statute there was provision for a divorce on the ground of separation, and á further provision that upon granting a divorce the court may decree alimony to the wife. The English Parliament, upon granting a divorce to a husband, even on the ground of adultery of his wife, required him to make a provision for her out of his estate. Jee v. Thurlow, 4 D. & R. 11. While recognizing the general rule that alimony should follow a decree in favor of the wife, and that this rule should generally control, still, viewing the modifications thereof, taken in connection with the provisions of our statute, we believe the court may in proper eases decree alimony to the wife, even where the husband is granted the divorce.
In the present case the chancellor, in the exercise of his discretion, and having regard for the circumstances of the parties and the nature of the case, decided that it was equitable and just to decree alimony to the wife. There is no testimony given in the record. The pleadings show that she was in need of the amount for support of herself and her four children, the fruit of the marriage .with appellant. By reason of the absence of testimony, there is nothing before us by which we can review the action of the chancellor, and, in the absence of the proof, we assume that he acted with proper discretion. It does not appear from anything before us that he abused his discretion. The statute permits the allowance of alimony when a decree of divorce is rendered. We are led to conclude that *8in this case the chancellor was correct in awarding alimony in the original decree.

Affirmed.